     Case 2:18-cv-02710-JAM-KJN Document 51 Filed 09/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DONNELL BLEDSOE, SR.,                            No. 2:18-cv-2710 JAM KJN P
12                         Plaintiff,
13             v.                                         ORDER
14       SGT. MARTINEZ, et al.,
15                         Defendants.
16

17            Plaintiff is a former county jail inmate, proceeding pro se, with this civil rights action

18   seeking relief pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s claim in his

19   second amended complaint that defendant Sgt. Martinez violated plaintiff’s First Amendment

20   rights by retaliating against plaintiff for filing a grievance against Martinez. (ECF No. 12 at 1.)

21   Plaintiff has renewed his motion for an environmental circuit prosecutor. (ECF Nos. 45, 49.) His

22   motions appear to be virtually identical. (Id.)

23            As plaintiff was advised on September 2, 2020, plaintiff’s civil rights action does not

24   involve the violation of environmental laws,1 and, because this is a civil action, no prosecutor is

25   1
       “Circuit prosecutors are part of California's Environmental Circuit Prosecutor Project (Project).
26   The Project provides experienced environmental prosecutors and resources to rural counties
     which lack the expertise and personnel to prosecute environmental crimes. The increased
27   enforcement protects the rural communities by ensuring a cleaner and safer environment. It also
     levels the playing field by ensuring that law abiding businesses are not compromised by those
28   businesses who violate environmental laws in pursuit of profits. To date the Project has
                                                        1
     Case 2:18-cv-02710-JAM-KJN Document 51 Filed 09/15/20 Page 2 of 3

 1   required. Rather, this action proceeds solely on plaintiff’s claim that defendant Martinez

 2   retaliated against plaintiff.2 None of the elements plaintiff is required to prove in order to prevail

 3   on his retaliation claim involve an alleged violation of environmental laws. Therefore, plaintiff’s

 4   motion for a circuit prosecutor is denied. Plaintiff should refrain from filing such motions in the

 5   future.

 6             In the above two motions, plaintiff discusses the amendment of pleadings, and then sets

 7   forth allegations concerning his initial arrest, including allegations of excessive force by law

 8   enforcement, and an assault by an informant. (ECF No. 49 at 2.) Plaintiff appears to argue that

 9   he should be allowed to pursue such claims in this action. However, defendant has filed an

10   answer; therefore, plaintiff must file a motion to amend. Fed. R Civ. P. 15(a)(2). Moreover,

11   plaintiff is proceeding in forma pauperis. As a former prisoner, plaintiff’s pleadings are subject to

12   evaluation by this court pursuant to the in forma pauperis statute. See 28 U.S.C. § 1915A.

13   Therefore, if plaintiff moves to amend his second amended complaint, he must file a separate

14   motion to amend, accompanied by a proposed amended complaint.3

15
     prosecuted over 800 cases and brought in over $18 million in fines, penalties, costs and
16   supplemental environmental project (SEPs) as well as obtaining significant jail time for egregious
     offenders.” 17 No. 10 NAAG Nat’l Envtl. Enforcement J. (Nov. 2002).
17
     2
       “Prisoners have a First Amendment right to file grievances against prison [or jail] officials and
18
     to be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)
19   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). A viable retaliation claim in the
     prison or jail context has five elements: “(1) An assertion that a state actor took some adverse
20   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action
     (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not
21   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68
22   (9th Cir. 2005).

23
     3
       In addition, any proposed amendments must be related to plaintiff’s retaliation claim against
     defendant Martinez. A plaintiff may properly assert multiple claims against a single defendant.
24   Fed. Rule Civ. P. 18. In addition, a plaintiff may join multiple defendants in one action where
     “any right to relief is asserted against them jointly, severally, or in the alternative with respect to
25   or arising out of the same transaction, occurrence, or series of transactions and occurrences” and
26   “any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.
     20(a)(2). Unrelated claims against different defendants must be pursued in separate lawsuits. See
27   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only to prevent
     the sort of morass [a multiple claim, multiple defendant] suit produce[s], but also to ensure that
28   prisoners pay the required filing fees -- for the Prison Litigation Reform Act limits to 3 the
                                                          2
     Case 2:18-cv-02710-JAM-KJN Document 51 Filed 09/15/20 Page 3 of 3

 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motions (ECF Nos. 45, 49) are

 2   denied.

 3   Dated: September 14, 2020

 4

 5

 6

 7   /bled2710.env2

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     number of frivolous suits or appeals that any prisoner may file without prepayment of the
28   required fees. 28 U.S.C. § 1915(g).” George, 507 F.3d at 607.
                                                       3
